SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

241
CA 15-01757
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


ED FERRIS, PLAINTIFF-APPELLANT,

                      V                                          ORDER

BENTON B. KENDIG, III, AND MICHELLE MERCIER,
AS EXECUTORS OF THE ESTATE OF GEORGE MERCIER,
DECEASED, AND GMC MANAGEMENT CORP.,
DEFENDANTS-RESPONDENTS.


ED FERRIS, PLAINTIFF-APPELLANT PRO SE.

WOODS OVIATT GILMAN LLP, ROCHESTER (F. MICHAEL OSTRANDER OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered January 23, 2015. The order granted the
motion of defendants to dismiss the complaint, dismissed the complaint
and awarded defendants disbursements and attorney’s fees in the amount
of $3,549.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court